Citation Nr: 1100708	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include 
as a qualifying chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for sleep disorder, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from December 1983 
to April 2003.  He had periods of active duty from January 1991 
to May 1991; December 1995 to August 1996; and October 2001 to 
September 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in March 2008.  At 
that time, the Board remanded the claims to the Agency of 
Original Jurisdiction (AOJ) for additional development.  Also 
among the claims remanded was a claim of eligibility for non-
service-connected pension benefits.  In March 2010, the Appeals 
Management Center (AMC) found the Veteran eligible for pension.  
Thus, this issue is no longer an issue on appeal.  

The issue of service connection for joint pain to include as a 
qualifying chronic disability resulting from an undiagnosed 
illness is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran does not have irritable bowel syndrome; his 
chronic diarrhea is a complication of his service-connected 
diabetes.  

2.  The Veteran does not have diagnosed chronic fatigue syndrome, 
the fatigue the Veteran experiences is a complication of his 
diabetes and associated diarrhea.  

3.  The Veteran does not have symptoms of a chronic sleep 
disorder; nor is there evidence of a sleep disability that may be 
attributed to active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have irritable bowel syndrome that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).  

2.  The Veteran does not have chronic fatigue syndrome that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).  

3.  The Veteran does not have a chronic sleep disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty-to-assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In May 2003 and March 2008 letters, VA satisfied these criteria.  
In the May 2003 letter, the RO advised the Veteran of the basic 
criteria for service connection and explained VA's duties to 
assist him in obtaining evidence relevant to the claims.  In the 
March 2008 letter, VA advised the Veteran of the criteria for 
claims based on an undiagnosed illness and medically unexplained 
chronic multi-symptom illnesses.  

In addition, the United States Court of Appeals for Veterans 
Claims has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires notice of 
these five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).  Here, the May 2003 letter 
provided notice of elements 1 to 3, and the March 2008 letter 
provided notice of elements 4 and 5.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO has obtained identified VA outpatient treatment 
and Social Security Administration disability determination 
records.  The Veteran has submitted private treatment records.  

The duty to assist includes, when appropriate, the duty to 
conduct an examination and obtain medical opinion evidence.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran 
underwent VA examinations in July 2005 and January and February 
2009.  These examinations included findings documenting the 
Veteran's current disabilities and are considered adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further finds that there has been substantial 
compliance with the terms of its March 2008 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board 
directed that the AOJ provide additional VCAA notice, obtain 
updated VA outpatient treatment records, and afford the Veteran a 
VA examination.  Those actions were accomplished.  The Board 
finds that there has not been substantial compliance with the 
terms of the remand as it pertains to the claim for joint pain to 
include as due to undiagnosed illness.  This issue is discussed 
in the Remand section below.  

II.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established, however, for a 
current disability on the basis of a presumption.  See, e.g., 
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  For veterans with service in the Southwest 
Asia theater of operations during the Persian Gulf War, service 
connection may be established under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  Under this law and regulation, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of "a qualifying chronic 
disability" that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multisymptom illness; and (3) a 
diagnosed illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness.  

In addition, 38 C.F.R. § 3.317 also allows for service connection 
on a presumptive basis for certain enumerated infectious 
diseases.  See 75 Fed. Reg. 59968-59972 (September 29, 2010) 
(amending 38 C.F.R. § 3.317 to allow for presumptive service 
connection for nine infectious diseases.)  As none of the 
enumerated diseases is at issue in this case, the Board has 
omitted listing the diseases or discussing them.  

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, laypersons are competent to report 
objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined 
by a cluster of signs or symptoms, and are currently limited to 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS), as the Secretary has not determined that any 
other conditions meet the criteria for a medically unexplained 
chronic multi-symptom illness.  Chronic multi-symptom illnesses 
of partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) abnormal 
weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military service in the Southwest Asia theater of 
operations; if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the Veteran's most recent departure from active 
duty in the Southwest Asia theater of operations and the onset of 
the disability; or if there is affirmative evidence that the 
disability is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i-
iii); 75 Fed. Reg. 59968-59972 (September 29, 2010).  

Here, the Veteran's main contention is that a sleep disorder and 
joint disorder are due to undiagnosed illness incurred during 
service in the Persian Gulf.  He contends that chronic fatigue 
syndrome and irritable bowel syndrome are medically unexplained 
chronic multisymptom illnesses also due to his Persian Gulf 
service.  

His service records reflect service in Southwest Asia.  

A.  Irritable Bowel Syndrome

The Board will first address the claim of service connection for 
irritable bowel syndrome.  First, the service treatment records 
do not show a chronic disability manifested by irritable bowel 
syndrome during periods of active duty service.  During a 
Southwest Asia Demobilization Medical Evaluation dated in April 
1991, for example, the Veteran checked a box on a form indicating 
that he had no stomach or belly pain, nausea, diarrhea, or bloody 
bowel movements.  Post-service, the record is also absent for 
evidence of irritable bowel syndrome.  Thus, service connection 
for irritable bowel syndrome is not warranted and the 
presumptions related to unexplained chronic multisymptom 
illnesses are not for application.

The records do reflect, however, that the Veteran has chronic 
diarrhea, which appears to be his primary complaint regarding 
bowel problems.  Shortly following discharge from service, he was 
seen with complaints of diarrhea.  For example, in December 2002, 
he was seen with complaints of chronic diarrhea for the previous 
six months.  He was referred to a gastrointestinal specialist.  
Later, in a November 2003 VA treatment record, he continued to 
complain of having chronic diarrhea.  He also reported 
significant weight loss.  Diarrhea, however, was suspected to be 
due to pancreatitis.  

Later VA treatment records suggested other possible causes for 
the Veteran's persistent diarrhea.  For example, during treatment 
in January 2005, the examiner noted that diarrhea was of 
"unclear etiology."  A VA examiner in July 2005 suspected that 
diarrhea was due to alcohol abuse.  

In March 2008, the Board remanded this matter in order to afford 
the Veteran a VA examination.  An examination was conducted in 
February 2009, and the examiner reviewed the Veteran's VA records 
and later reviewed the Veteran's six-volume claims folder.  He 
noted the history of chronic diarrhea since 2002.  The examiner 
also noted that numerous studies were performed to try to isolate 
the cause of the condition.  After a physical examination and 
laboratory studies, the examiner concluded that the diarrhea was 
"considered to be a combination of chronic pancreatitis and 
poorly controlled diabetes."  No irritable bowel syndrome was 
found.

Given this opinion, when considered with the remaining record, 
the Board finds that the Veteran does not experience irritable 
bowel syndrome.  Rather, he has diarrhea that is in part a 
complication of his already service-connected diabetes.  
Consequently, an award of service connection for irritable bowel 
syndrome is not warranted-the preponderance of the evidence is 
against the claim.

B.  Chronic Fatigue Syndrome

Like the claim for irritable bowel syndrome, the Veteran's 
service treatment records do not reveal symptoms or treatment for 
chronic fatigue syndrome.  In addition, based on the Veteran's 
own statements of record, fatigue did not develop until after he 
left service.  (See, for example, statements contained in the 
January 2009 VA examination report.)  He has submitted numerous 
statements from family and friends who attest to the fact that 
since discharge from active duty he is constantly tired and 
fatigued.  

These statements are credible evidence as they are based on 
personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (Lay testimony is competent, however, to establish the 
presence of observable symptomatology and may provide sufficient 
support for a claim of service connection.).  They do not serve, 
however, to establish a diagnosis of chronic fatigue syndrome.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  
(A layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition.")  Rather, the competent medical evidence 
does not show that the Veteran has chronic fatigue syndrome.  For 
example, on VA examination in August 2003 and January 2009, 
chronic fatigue syndrome was not diagnosed.  The evidence does 
demonstrate, however, that he has fatigue.  On VA examination in 
August 2003, for example, the examiner noted that while the 
Veteran would "not fit the diagnosis of chronic fatigue," the 
general fatigue he experiences "may be related to the GI problem 
and the diabetes."  

Similarly, upon VA examination in January 2009, the examiner 
noted that over the years, his fatigue has become worse and that 
he felt tired due to "his ongoing illness with diabetes and 
chronic iron insufficiency."  In addition to linking fatigue to 
diabetes, the examiner also linked fatigue to the chronic 
diarrhea.  In this respect, the examiner stated "I would assume 
that the fatigue and the weight loss [were] due to the diarrhea 
that he suffered, which in ongoing right now."  

Given this evidence, the Board finds that the Veteran does not 
have a chronic fatigue syndrome, but instead experiences fatigue 
as a symptom or complication of his diabetes and associated 
diarrhea.  This is a known clinical diagnosis and the fatigue is 
a manifestation of it; he does not have a separate and distinct 
disability manifested by fatigue.  Consequently, the 
preponderance of the evidence is against the claim of service 
connection for chronic fatigue syndrome.  Like the irritable 
bowel syndrome claim, the Veteran experiences symptoms, such as 
diarrhea and fatigue, but they are a manifestation of known 
clinical diagnosis, namely diabetes.  They are not distinct 
disabilities for which service connection may be granted.

C.  Sleep Disturbance

The Board has considered whether the Veteran has a chronic sleep 
disturbance as a sign or symptom of an undiagnosed illness.  As 
noted, for purposes of § 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  

The Board has reviewed the record but finds that the 
preponderance of the evidence is against a finding of an 
undiagnosed illness manifested by sleep disturbance.  The service 
treatment records do not reveal complaints or findings of a sleep 
disorder.  Rather, upon examinations in service in 1984, 1988, 
1991, 1992, 1996, and 2002, the Veteran specifically denied any 
sleep trouble.  Additionally, the post-service records contain 
only vague references to any sleep difficulties.  For instance, 
during the August 2003 VA examination, the examiner noted "some 
sleep disturbance."  Subsequent VA, SSA, and private outpatient 
treatment records do not show treatment for a sleep disorder.  

Illustrative of this is a January 2009 VA mental disorders 
examination.  Therein, the Veteran described waking up at around 
9:30 or 10:00 a.m.  When he would go out with friends, he would 
not return home until 2:00 a.m. and was able to fall asleep 
within 15 minutes.  He described a mid-a.m. awakening at around 
5:00 a.m. but then was able to return to sleep until 9:30 a.m. or 
10:00 a.m.  While the psychiatric examination revealed evidence 
of an adjustment disorder, there were no finding of any sleep 
impairment.  

As such, in the absence of sleep problems or a disability 
manifested by sleep impairment, the criteria for service 
connection, to include as due to undiagnosed illness have not 
been met.  The preponderance of the evidence is against this 
claim.


ORDER

Service connection for irritable bowel syndrome is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for a sleep disorder is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim of service connection for joint pain, to 
include as due to undiagnosed illness.  The Veteran underwent a 
VA orthopedic examination in January 2009.  With respect to 
medical examinations, the Court has held that "a medical opinion 
. . . must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also 
indicated that in evaluating medical opinion evidence, 
consideration must be given to whether (1) the evidence is based 
upon sufficient facts or data; (2) the opinion evidence is the 
product of reliable principles and methods; and (3) the expert 
witness has applied the principles and methods reliably to the 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Here, the examiner provided an opinion indicating that the 
Veteran "reportedly" had an injury to the left knee during 
active duty service.  Without rationale, the examiner indicates 
that current mild osteoarthritis is due to the "one[-]time event 
that occurred in the service."  The Veteran's claims file 
includes two volumes of service treatment records, and it is 
unclear what left knee injury the examiner is referencing.  
Moreover, additional rationale should be provided to support the 
reasoning of the opinion.  The examiner also indicates that the 
Veteran has evidence of a mild cervical and lumbar strain and 
without providing any rationale, the examiner states that such is 
more likely than not "a result of any sort of work in the 
service."  Again, prior to accepting the opinion as being 
probative of the issue on appeal, further rationale for the 
opinion should be provided.  

Accordingly, supplemental opinion or further examination is 
required.  

As such, this matter is REMANDED to AOJ for the following:  

1.  Return the claims file to the examiner 
who conducted the January 2009 VA joints 
examination.  If the examiner is 
unavailable, the Veteran should be afforded 
an examination to determine the nature of 
any disability or illness manifested by 
joint pain.  The claims file should be made 
available to the examiner for review prior 
to the examination.  The examiner should:

a) state whether the Veteran's claimed 
joint pains are associated with a 
diagnosable illness.  In doing so, the 
examiner is requested to comment as to 
whether the Veteran's symptomatology 
represents a known clinical diagnosis.  
If the symptomatology is attributable 
to a known clinical diagnosis, the 
examiner should also provide an 
opinion as to medical probabilities 
that the disability manifested by 
joint pain is related to the Veteran's 
period of military service.

A rationale for the opinion must be 
provided.  

b) if the Veteran's joint pain is not 
due to a specific disease entity, 
opine whether such pain represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service.  

2.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim in light of 
the additional evidence obtained.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a SSOC, which includes a 
summary of additional evidence submitted, 
and any additional applicable laws and 
regulations.  Thereafter, the Veteran and 
his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


